OPINION — AG — ** COLLECTIVE BARGAINING — TEACHERS — REPRESENTATION ** A PETITION CALLING FOR AN ELECTION TO CHOOSE A REPRESENTATIVE EMPLOYEE ORGANIZATION IN A LARGE SCHOOL DISTRICT UNDER 70 O.S. 509.2 [70-509.2] MAY ONLY BE CIRCULATED FOR SIGNATURES WITHIN THIRTY(30) DAYS OF THE FIRST DAY OF CLASSES. THE SIGNED PETITIONS MUST BE SUBMITTED TO THE BOARD OF EDUCATION WITHIN A REASONABLE TIME AFTER THE REQUISITE SIGNATURES ARE OBTAINED AND THE ELECTION MUST BE HELD NOT LESS THAN THIRTY(30) NOR MORE THAN FORTY-FIVE(45) DAYS AFTER THE PETITION IS SUBMITTED. (SCHOOL BOARD, NEGOTIATING UNION, TEACHERS, TIME PERIOD) CITE: OPINION NO. 78-231, OPINION NO. 82-159, OPINION NO. 83-253, 70 O.S. 509.2 [70-509.2](B), 70 O.S. 509.2 [70-509.2](B)(2) 70 O.S. 509.1 [70-509.1](C)(1) (THOMAS L. SPENCER)